Citation Nr: 0814564	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-07 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for the lumbar spine 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from April 1969 to 
February 1980, and from December 1989 to August 1998.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied the assignment of an 
evaluation in excess of 40 percent for the appellant's 
service-connected lumbar spine disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

The appellant underwent VA medical examinations in August 
2004, and December 2006; neither examiner reviewed the claims 
file.  As the medical examination reports of record were 
based on incomplete medical records, they are of little or no 
probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).  For this reason and 
other reasons discussed below, the appellant should be 
scheduled for additional medical examinations.

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
On remand, readjudication should reflection consideration of 
staged ratings.  See also Fenderson v. West, 12 Vet. App. 119 
(1999).

The appellant is currently assigned a 40 percent evaluation 
under Diagnostic Code 5239, spondylolisthesis.  MRI testing 
completed in October 2005 revealed a broad-based disc bulge 
at L3-4 that causes mild to moderate central canal stenosis.  
In addition, there is mild bilateral neural foraminal 
stenosis at this level.  At the L4-5 level, there is mild 
central canal stenosis.  There is also neural foraminal 
stenosis present at this level.  At the level 5-S1 level, 
there is a broad-based bulge with bilateral foraminal 
stenosis present.  In addition, the medical evidence of 
record, including the report of the December 2006 VA medical 
examination, indicates the existence of right thigh sensory 
deficits.  However, EMG testing conducted in January 2006 
indicates no evidence of right femoral neuropathy or right 
L2-L4 radiculopathy. 

The Diagnostic Codes for rating diseases and injuries of the 
spine are designated as Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be rated 
separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1)).  

However, in this case, the record is not clear whether or not 
the bulging discs, or the spinal stenosis, or the right leg 
sensory deficits are considered part and parcel of the 
service-connected lumbar spine disability.  The December 2006 
examiner failed to identify which right leg nerve(s) are 
affected, if any, by the lumbar spine disability.  In 
addition, there is no medical notation of record delineating 
whether the appellant's current lumbar spine pathology 
involves incapacitating episodes, including their frequency, 
duration and severity.  

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the veteran's lumbar 
spine disability and requires a remand for further 
investigation by medical professionals as the Board is 
prohibited from substituting its own medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, what part of such 
evidence he should obtain and what part 
the Secretary will attempt to obtain on 
his behalf, the types of evidence he may 
submit to demonstrate the worsening or 
increase in severity of the service-
connected lumbar spine disability, the 
effects of the service-connected lumbar 
spine disability on his daily life and 
employment, and notify the appellant of 
the criteria (including specific 
measurement or test result) under the 
Diagnostic Code which will be used to 
evaluate his disability, as well as any 
alternate Diagnostic Codes which might be 
applicable.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The appellant should be told to submit 
all pertinent evidence regarding his 
claim he has in his possession.

2.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his lumbar spine 
disability since 2004, and secure all 
available relevant reports not already of 
record from those sources.  To the extent 
there is an attempt to obtain any of 
these records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results and be 
given opportunity to secure the records.

3.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule him for orthopedic 
and neurologic examinations to determine 
the severity of his service-connected 
lumbar spine disability.  The claims 
file, a copy of this remand, and any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiners for review.  
The entire claims file must be reviewed 
by the examiners in conjunction with each 
examination and the reports should state 
that such review has been accomplished.  

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiners should describe all 
symptomatology due to the appellant's 
service-connected lumbar spine 
disability.  All necessary tests, 
including x-rays, should be conducted and 
the examiners should review the results 
of any testing prior to completion of the 
reports.  All pertinent x-ray, EMG 
testing, CT scans and MRI results should 
be discussed.  

After examining the appellant and 
reviewing his claims file, the examiners 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  The examiners 
should identify the objective 
manifestations attributable to the 
appellant's service-connected 
thoracolumbar spine disability.  Any 
musculoskeletal and neurologic 
dysfunction involving the thoracolumbar 
spine should be described in detail.

The examiners should note the range of 
motion (in degrees) of the lumbar spine 
through all planes.  The examiners must 
state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests 
of motion should be identified.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, currently or historically, 
should be noted.  The examiners are asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the back is used repeatedly.  
All functional losses caused by service-
connected lumbar spine disability due to 
pain, weakness, fatigability, etc., 
should be specifically equated to 
additional degrees of motion lost beyond 
that shown clinically.

Based on the review of the record and the 
examination of the veteran (or claims 
file review alone if examination is not 
accomplished), the orthopedic examiner 
should state whether there is ankylosis 
of the lumbar spine.  The examiner should 
indicate whether the veteran's age, body 
habitus, neurologic disease, or other 
factors not the result of disease or 
injury of the spine, affect his normal 
range of motion of the thoracolumbar 
spine.

Based on the review of the record and the 
examination of the veteran (or claims 
file review alone if examination is not 
accomplished), the neurological examiner 
should identify any symptoms due to disc 
syndrome and/or stenosis and describe the 
nerve(s) affected, or seemingly affected, 
by nerve root compression.  The 
neurologist must state whether the disc 
bugling and/or the spinal stenosis is 
related to the service-connected 
spondylolisthesis.  The neurologist 
should also note the total duration of 
any incapacitating episodes of disc 
syndrome in the lumbar spine.  (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)

4.  Upon receipt of the VA orthopedic and 
neurological examination reports, the 
AMC/RO should conduct a review to verify 
that all requested opinions have been 
offered.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA examiner(s) for 
corrections or additions.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  

5.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the issue on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, statutes, regulations and 
Diagnostic Codes (past and current), as 
well as 38 C.F.R. §§ 3.321, 4.40, 4045, 
4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

